--------------------------------------------------------------------------------

Amended and Restated Exclusive Supply Agreement

 by and among

NuSil Corporation
a California corporation

 SiTech, Inc.
a California corporation

and

 Mentor Corporation
a Minnesota corporation

--------------------------------------------------------------------------------

 

July 6, 2004

 

--------------------------------------------------------------------------------

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 1

 

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

Section    Page     1...... DEFINITIONS. 1   1.1      Affected Material. 1  
1.2      Affiliate. 1   1.3      Applicable Requirements. 2   1.4      Delivery
Date. 2   1.5      Effective Date. 2   1.6      Equivalent Material. 2  
1.7      FDA. 2   1.8      Improvements. 2   1.9      Initial Materials. 2  
1.10    Initial Month. 2   1.11    Long-Term Implantable Materials. 2   1.12   
Market Segment. 2   1.13    Material. 2   1.14    Mentor. 2   1.15   
Non-Long-Term Implantable Materials. 2   1.16    NuSil. 2   1.17    Products. 2
  1.18    Qualified Alternative Supplier. 2   1.19    Supplier. 3   1.20   
Term. 3   1.21    Transfer Agreement. 3   1.22    Year. 3       2...... SALE AND
PURCHASE OF MATERIALS. 3   2.1      Delegation of Supplier's duties to SiTech. 3
  2.2      Supply of Materials. 3   2.3      Specifications; Regulatory
Compliance; Manufacturing. 6   2.4      Purchase Orders; Forecasts. 8   2.5     
Fulfillment by NuSil. 8   2.6      Labeling and Packaging. 9   2.7     
Delivery. 9   2.8      Supplier's Compliance Certificate; Invoice. 9   2.9     
Rejection and Inspection of Material. 9       3...... PRICES, TERMS AND
PAYMENTS. 10   3.1      Certain Definitions for Computation Purposes. 10  
3.2      Price List. 11   3.3      Most Favored Nation Pricing. 11   3.4     
Credits against Purchase Price. 12   3.5      Books and Records; Reports. 12  
3.6      Annual Report. 12   3.7      Audits. 13   3.8      Price Adjustments.
13   3.9      Method of Payment. 14   3.10    Past Due Amount. 14

 

EXCLUSIVE SUPPLY AGREEMENT:  Page i

 

--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS (CONT'D)

Section    Page     4...... PARTIAL TERMINATION AND PENDING DISPUTES. 14  
4.1      Failure to Supply. 14   4.2      Termination Right. 15       5......
TERMINATION, RIGHTS, AND OBLIGATIONS UPON TERMINATION 15   5.1      Term. 15  
5.2      Termination for Cause. 15   5.3      Termination by Supplier. 15  
5.4      Mentor Purchase of SiTech Assets. 15   5.5      Liability of Mentor
upon Termination for Default. 16   5.6      Liability of Supplier upon
Termination for Default. 16   5.7      Effect of Expiration or Termination. 16  
5.8      Return of Property. 16   5.9      Enumerated Remedies not Exclusive. 16
  5.10    Continuation after Expiration of Initial Term. 16       6......
REPRESENTATIONS, WARRANTIES AND COVENANTS. 16   6.1      Vendor Audit Rights. 16
  6.2      No Rights Created. 17   6.3      Rights, Power, Authority and Binding
Obligation. 17   6.4      Compliance with Law. 17   6.5      Fulfillment
Facilities. 17   6.6      No Infringement. 17   6.7      Production Capacity. 17
  6.8      Confidential Information. 17   6.9      Duty to Keep Books and
Records. 18   6.10    Intellectual Property. 19   6.11    Warranties. 19  
6.12    Reports by Mentor. 19       7...... INDEMNIFICATION.. 19   7.1     
Indemnification by Mentor. 19   7.2      Indemnification by SiTech. 19      
8...... MISCELLANEOUS. 20   8.1      Effective Date and Implementation. 20  
8.2      Amendment and Waiver. 20   8.3      Governing Law and Legal Actions. 21
  8.4      Notice and Reports. 21   8.5      Entire Agreement. 21   8.6     
Severability. 21   8.7      Relationship of Parties. 21   8.8      Delegation of
Duties. 21   8.9      Assignment. 21   8.10    Publicity and Press Releases. 22
  8.11    Force Majeure. 22   8.12    Counterparts. 22

 

EXCLUSIVE SUPPLY AGREEMENT:  Page ii

 

--------------------------------------------------------------------------------



 



Amended and Restated Exclusive Supply Agreement

            This Amended and Restated Exclusive Supply Agreement (the
"Agreement") is dated for reference purposes as of July 6, 2004, and effective
as of the "Effective Date" identified below, by and among NUSIL CORPORATION, a
California corporation ("NuSil"); SiTech, Inc., a California corporation that is
wholly owned by NuSil ("SiTech" and, collectively with NuSil, the "Supplier"),
and Mentor Corporation, a Minnesota corporation ("Mentor"), with reference to
the following facts:

         Recitals:

A.                 Alchemy Engineering, LLC, a California limited liability
company doing business under the fictitious business name of "SiTech"
("Alchemy"), is an Affiliate of NuSil.

B.                 Mentor and Alchemy executed that certain Exclusive Supply
Agreement dated effective September 16, 1997 (the "Original Supply Agreement"),
pursuant to which Alchemy has manufactured and sold to Mentor certain Materials
(as defined in Section 1.13 below) which are used by Mentor in the manufacture
of its Products (as defined in Section 1.17 below).

C.                 In order to provide Mentor with a means of assuring itself a
continuing source of supply of the Materials, NuSil and Alchemy entered into an
Option and Asset Purchase Agreement with Mentor dated effective as of September
16, 1997 (the "Option Agreement") pursuant to which Mentor was granted an option
to purchase the assets of Alchemy, and Mentor has given notice of the exercise
of such option.

D.                 Mentor and NuSil have now agreed that the rights of Mentor
under the Option Agreement should be transferred to SiTech, Inc., a newly
formed, wholly-owned subsidiary of NuSil ("SiTech"), in exchange for the
agreement of NuSil and SiTech to supply the Materials to Mentor for a period of
twenty (20) Years.

E.                  Mentor, NuSil and SiTech are therefore executing this
Agreement in order to replace and supersede the Original Supply Agreement and to
memorialize (1) the terms and conditions on which SiTech and NuSil jointly and
severally agree to produce and supply the Materials after the assignment of the
Option Agreement to SiTech, and (2) Mentor agrees to acquire such Materials from
NuSil and SiTech following the acquisition by SiTech of the assets of Alchemy. 

        AGREEMENTS:

       Now, Therefore, in consideration of the premises and the mutual promises
and covenants set forth below, NuSil, SiTech and Mentor mutually agree as
follows:

1.    DEFINITIONS.

For purposes of this Agreement, (a) the words and phrases defined in Section 3.1
below shall have the meanings ascribed to them in that Section and (b) the
following terms and phrases shall have the meanings set forth below:

1.1              Affected Material.   Any Material that Supplier is unable to
supply to Mentor (a) at the time and in the quantity required by this Agreement
or (b) in conformity with the specifications for such Material and in compliance
with Applicable Requirements.

1.2              Affiliate.  Any one of (a) any company owned or controlled to
the extent of at least fifty percent (50%) of its issued and outstanding voting
stock by a party to this Agreement and any other company so owned or controlled
(directly or indirectly) by any such company or the owner of any such company,
and (b) any partnership, joint venture or other entity directly or indirectly
controlled by, controlling, or under common control of, to the extent of fifty
percent (50%) or more of voting power) or otherwise having power to control its
general activities), a party to this Agreement, but in each case only for so
long as such ownership or control shall continue.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 1

 

--------------------------------------------------------------------------------



 

1.3              Applicable Requirements.  Has the meaning assigned thereto in
Section 2.3.1, below.

1.4              Delivery Date.  A date for which delivery of a Material to
Mentor is properly requested by Mentor in a written purchase order.

1.5              Effective Date.  May 8, 2004.

1.6              Equivalent Material.  Any material that is equivalent to or
substantially the same as a Material.

1.7              FDA.  The United States Food and Drug Administration.

1.8              Improvements.   Any change in a Material or a component of a
Material, or in the processes, procedures, methods or techniques used in its
manufacture, production or assembly, that enhances the safety, efficacy or
performance of such Material or that makes such Material quicker, easier or less
expensive to manufacture, assemble, distribute, store, use or dispose of.

1.9            Initial Materials.  Those Materials that Supplier is initially
supplying to Mentor as of the Effective Date, and any substantially equivalent
materials that may be supplied to Mentor by any Qualified Alternative Supplier.

1.10          Initial Month. The second full calendar month following the date
on which this Agreement has been executed by each of the parties to this
Agreement.

1.11          Long-Term Implantable Materials.  Silicone materials that are
designed to be implanted in the human body for a period of time greater than
twenty-nine (29) days.

1.12          Market Segment. A discrete portion of the market (defined by
reference to the territory to which Products are shipped, the type of Product
shipped, or other similarly specific factors) to which Mentor sells Products
containing Materials supplied by Supplier hereunder.

1.13          Material.  Any material manufactured by Supplier as set forth in
Exhibit A to this Agreement, any variation of such material resulting from any
Improvements to such material, and any other Long-Term Implantable Material or
Non-Long-Term Implantable Material that Supplier may hereafter supply to Mentor
pursuant to Section 2.2 below.

1.14          Mentor.  Mentor and/or each of its wholly-owned Affiliates.

1.15          Non-Long-Term Implantable Materials.   Silicone materials other
than Long-Term Implantable Materials.

1.16          NuSil.  NuSil Corporation, a California corporation, and each of
its Affiliates.

1.17          Products.  Silicone or other synthetic implants that replace,
reconstruct, expand, enhance, augment or improve the functioning or appearance
either of human tissue or human organs or both.

1.18          Qualified Alternative Supplier.  A person or entity that is
reasonably qualified to produce or supply a Material or Equivalent Material of
the type, in the quantity, and at the same levels of reliability and quality
that Supplier delivers (or is entitled to deliver) hereunder for use in the
Products marketed and sold by Mentor.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 2

 

--------------------------------------------------------------------------------



 

1.19          Supplier.  Collectively, NuSil and SiTech, who shall be jointly
and severally liable for the performance of the obligations of the Supplier
under this Agreement.

1.20          Term.  A period of twenty (20) Years, measured from the Effective
Date of this Agreement. 

1.21          Transfer Agreement.   That certain Transfer Agreement by and among
SiTech, Mentor and NuSil being executed by the parties concurrently with the
execution of this Agreement pursuant to which the Option is being transferred by
Mentor to SiTech.

1.22          Year.   A period of twelve (12) consecutive months commencing on
the Effective Date of this Agreement and on each succeeding annual anniversary
of the Effective Date.

2.                  SALE AND PURCHASE OF MATERIALS

2.1              Delegation of Supplier's duties to SiTech.  For as long as
SiTech is an Affiliate of NuSil, NuSil shall delegate to SiTech all of the
duties and obligations of the Supplier under this Agreement and may assign to
SiTech all of the rights and benefits of this Agreement, and SiTech shall accept
such delegation and any such assignment and shall perform all of the duties of
the Supplier hereunder.

2.1.1        No such delegation or assignment shall release NuSil from its
obligations as a Supplier under this Agreement.  For as long as the duty to
perform the obligations of the Supplier under this Agreement has been delegated
solely to SiTech, NuSil shall (a) take those actions in its capacity as the sole
shareholder of SiTech as are necessary or appropriate to enable SiTech to
perform the duties and obligations delegated to it under this Agreement, and (b)
refrain from taking any action that would impair or interfere with the ability
of SiTech to perform the duties and obligations delegated to under this
Agreement.

2.1.2        If for any reason SiTech fails to perform any of the duties and
obligations of the Supplier under this Agreement, then NuSil shall immediately
resume the performance of such duties and obligations as fully and completely as
if this Agreement were solely between Mentor and NuSil.

2.1.3        Mentor, upon request of Supplier from time to time, shall conduct
such tests and inspections as may be reasonably necessary in order to verify
that NuSil and its Affiliates appear to be qualified, under Applicable
Requirements and the requirements of Mentor, to supply Materials to Mentor from
facilities other than the SiTech facilities in Irving, Texas, but no such
verification given by Mentor shall (a) constitute a certification by Mentor that
Supplier is in compliance with Applicable Requirements or (b) relieve Supplier
of its obligation to comply with all Applicable Requirements or (c) constitute
or be construed to constitute a waiver by Mentor of its rights to require
Supplier to remedy any noncompliance that did not come to the attention of
Mentor during any such tests and inspections, whether due to the negligence of
Mentor or otherwise

2.2              Supply of Materials.

2.2.1        Manufacture by Supplier.  Supplier hereby agrees to manufacture
for, and deliver to Mentor, and Mentor agrees to purchase from Supplier, such
quantities of the Materials listed on Exhibit A hereto as may be necessary to
meet Mentor's requirements based upon such written purchase orders and forecasts
provided pursuant to Section 2.4 of this Agreement.  In the event that Mentor's
requirements differ significantly (by more than 25%) from the forecasts, Mentor
will promptly notify Supplier of the fact and the amount of such variance. 
Supplier shall use commercially reasonable efforts to satisfy any increases in
Mentor's requirements over its binding and non-binding forecasts as provided for
in Section 2.4.1.  The parties hereto acknowledge and agree that Supplier may
manufacture or sell other products to any third party. 

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 3

 

--------------------------------------------------------------------------------



 

2.2.2        Mentor Purchase Commitments.  Subject to Supplier's discharge of
its obligations under this Agreement and the provisions of Sections 2.2.2A and 4
below, during the term of this Agreement Mentor (a) shall purchase solely from
Supplier all Long-Term Implantable Materials (and any alternative materials
having substantially the same specifications and functionality as the Materials)
required by Mentor, and (b) shall not purchase any Non-Long-Term Implantable
Materials from any Person other than Supplier without first (i) delivering to
Supplier a detailed written summary of the specifications and proposed purchase
price of such Non-Long-Term Implantable Materials, and (ii) negotiating
exclusively with Supplier, in good faith, for fourteen (14) days regarding
whether and on what terms Supplier may fulfill Mentor's requirements for such
Non-Long-Term Implantable Materials; provided that, notwithstanding the
foregoing:

A.                 Alternative Supply.  If either (1) Mentor identifies a
Qualified Alternative Supplier for any Material for use in an identified Market
Segment at a cost that is less than the price charged by Supplier hereunder, or
(2) a Material supplied by Supplier hereunder, in the reasonable judgment of
Mentor, does not satisfy the reasonable requirements of Mentor for quality,
reliability and timeliness, then Mentor shall deliver written notice of such
circumstances to Supplier, including a description of the events or
circumstances occasioning the invocation of this Section 2.2.2A, the name and
location of the proposed alternative supplier, a description of the Market
Segment affected, and all other relevant circumstances.

(1)                Supplier thereafter may elect, within thirty (30) days
following the receipt of such written notice from Mentor, either to lower its
price for such Material or to modify its manufacturing practices to meet the
reasonable requirements of Mentor, as applicable under clause "(1)" or "(2)" of
Section 2.2.2A above.  If Supplier fails, within that 30-day period, either to
meet the alternative supplier's price or to meet Mentor's reasonable
requirements, as applicable, then Mentor thereafter shall be released from its
exclusivity commitment with respect to such Material under this Agreement and
may procure such Material from the Qualified Alternative Supplier (with respect
to clause "(1)", above) or any other supplier (with respect to clause "(2)",
above).

(2)                An election by Mentor to procure Materials from a Qualified
Alternative Supplier pursuant to clause (1) of Section 2.2.2A above shall
release Supplier from its obligations under this Agreement only with respect to
those Materials being purchased by Mentor from the Qualified Alternative
Supplier and only for as long as Mentor elects to procure such Materials from
such Qualified Alternative Supplier.  Mentor shall be entitled at any time to
resume procuring the Materials from SiTech or NuSil in accordance with the
provisions of this Agreement provided that either SiTech or NuSil is still in
the business of producing such Materials.  A suspension in the purchase of
Materials by Mentor pursuant to this Section 2.2.2A shall not toll the term of
this Agreement or result in an extension of its term.

B.     NuSil Election to Discontinue.  If in any period of twelve (12)
consecutive calendar months during the term of this Agreement Mentor's purchases
of Initial Materials from one or more Qualified Alternative Suppliers ("QAS
Procured Initial Materials") are, in the aggregate, more than twenty percent
(20%) of the total dollar volume of its aggregate purchases of Initial
Materials, including those procured from a Qualified Alternative Supplier and
those procured from Supplier (the "Total Procured Initial Materials"), then
Supplier may elect to deliver to Mentor a written notice of Supplier's intent to
discontinue supplying Mentor pursuant to this Agreement (a "Preliminary
Notice"), specifying the date on which such discontinuation will become
effective, not less than ninety (90) days prior to such effective date.

(1)    Within thirty (30) days of its receipt of any such Preliminary Notice,
Mentor may elect to adjust the quantity of the Initial Materials Mentor is
purchasing from Supplier and any Qualified Alternative Suppliers such that its
purchases of the QAS Procured Initial Materials will not exceed twenty percent
(20%) of the Total Procured Initial Materials.  Mentor shall notify NuSil of any
such election (an "Adjustment Election") within thirty (30) days of Mentor's
receipt of Supplier's Preliminary Notice.  If Mentor timely gives Supplier
written notice of an Adjustment Election, then during the sixty (60) days
following its delivery of the Adjustment Notice (the "Adjustment Period"),
Mentor shall make the adjustments to its purchases of the Initial Materials
being procured from Supplier and from Qualified Alternative Suppliers to amounts
such that, if its purchases during the Adjustment Period were to continue at the
same level for the twenty-four (24) full calendar months following its delivery
of the Adjustment Election (the "Remedial Period"), its QAS Procured Initial
Materials during such 24-month Remedial Period would not exceed twenty percent
(20%) of the Total Procured Initial Materials during the Remedial Period.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 4

 

--------------------------------------------------------------------------------



 

a.       If Mentor does not timely give an Adjustment Notice, or if, after
timely giving an Adjustment Notice, Mentor fails during the Adjustment Period to
make the adjustments to its purchases of the Initial Materials required by
subparagraph 2.2.2B(1) above, then the provisions of 2.2.2B(2) below shall apply
and Supplier shall be entitled to discontinue supplying Mentor under this
Agreement on the effective date specified in the Preliminary Notice.

b.       If Mentor timely gives an Adjustment Notice and thereafter during the
Adjustment Period makes the adjustments to its purchases of the Initial
Materials required by subparagraph 2.2.2B(1) above, then Supplier's Preliminary
Notice shall automatically be suspended for as long as Mentor's purchases of the
QAS Procured Initial Materials do not exceed twenty percent (20%) of the Total
Procured Initial Materials.

c.       If at any time during the 24-month Remedial Period Mentor's purchases
of the QAS Procured Initial Materials, in the aggregate, exceed twenty percent
(20%) of Total Procured Initial Materials, then Supplier shall be entitled to
discontinue supplying Mentor pursuant to this Agreement by giving Mentor notice
of its intent to do so, specifying the effective date on which it shall
discontinue supplying Mentor, not less than ninety (90) days prior to such
effective date (a "Discontinuation Notice") at any time prior to the expiration
of the Remedial Period.  If a Discontinuation Notice is not properly given by
Supplier prior to the expiration of the Remedial Period, then the Preliminary
Notice shall automatically be cancelled and Supplier shall not be entitled to
discontinue supplying Mentor under this Agreement without first again giving a
Preliminary Notice in accordance with the provisions of this Section 2.2.2B and
affording Mentor the opportunity to make an Adjustment Election.

(2)    If Supplier becomes entitled to discontinue supplying Mentor pursuant to
any provision of this Section 2.2.2B, then during the ninety (90)-day period
following its receipt of any Preliminary Notice or any Discontinuation Notice
given pursuant to this Section 2.2.2B (the "Option Period"):

a.       Mentor may elect to purchase the assets of SiTech in accordance with
the terms and conditions set forth in Sections 4.1 and 5 of the Transfer
Agreement (the "SiTech Purchase Option").  If Mentor elects to exercise the
SiTech Purchase Option, then Mentor shall deliver to SiTech within such 90-day
Option Period an irrevocable, binding election to purchase such assets.  The
purchase and sale of the SiTech assets thereafter shall close at the time, in
the manner, and with such mutual deliveries as are required under Section 5 of
the Transfer Agreement.  If Mentor fails to timely exercise its purchase option
and close the purchase of SiTech's assets in accordance with the foregoing
subparagraph (a), then at the expiration of the 90-day Option Period Supplier
shall be entitled to discontinue supplying Mentor under this Agreement.

b.       The parties shall also negotiate in good faith such other prices or
terms for the Materials as may be mutually acceptable to the parties, in their
respective sole discretion.  If the parties agree upon such alternative prices
or terms within such subsequent 90-day period, then (a) this Agreement shall
remain in full force and effect as modified by such agreement regarding
alternative prices and terms and (b) the Discontinuation Notice shall be
cancelled.  If the parties fail to reach agreement upon such alternative prices
or terms within such 90-day period, then Supplier may elect to terminate this
Agreement pursuant to Section 5.3 below.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 5

 

--------------------------------------------------------------------------------



 

C.                  Suspension of Obligation.  Mentor's obligation to purchase a
Material exclusively from Supplier and Supplier's obligation to manufacture and
sell such Material to Mentor may be suspended for not more than ninety (90) days
after the filing by Supplier of a Master Access File for that Material with the
FDA to the extent necessary to enable Supplier or Mentor to perform such
clinical testing or other procedures as may be required by the FDA as a
condition to its approval of the marketing and sale of such Material or a
Product of which such Material is a component.

2.2.3        Materials.  Supplier shall maintain an inventory of raw materials
and finished goods sufficient to assure that at all times during the term of
this Agreement Supplier can ship and deliver to Mentor within thirty (30) days a
three (3) month supply of the Materials to be purchased by Mentor pursuant to
the terms of this Agreement after taking into account shipments made during the
preceding thirty (30) days (the "Minimum Inventory Level").  Upon written
request of Mentor from time to time (but in all events not more frequently than
once in any consecutive three (3) month period), Supplier shall provide to
Mentor within thirty (30) days of written request therefor a list of Supplier's
raw materials and finished goods inventory as of the last day of the last
preceding calendar month.  Mentor shall have the right, but not the obligation,
to conduct an annual audit of Supplier, at Mentor's expense, to satisfy itself
that such Minimum Inventory Level is being met.  In the event that Mentor's
audit or any Supplier report reveals that Supplier is not maintaining the
Minimum Inventory Level for each necessary raw material, Mentor may, at its sole
option, but shall not be obligated to purchase a three (3) month supply of any
such raw material and store such raw material at Supplier's facility at any time
when Supplier's inventory (including any inventory provided by Mentor hereunder)
is below (the "Minimum Inventory Level").  Supplier shall use any such raw
material purchased by Mentor prior to using any raw materials thereafter
purchased by Supplier and shall reimburse Mentor the amount of Mentor's actual
cost for such raw materials upon Supplier's use of the raw material purchased by
Mentor.  An election by Mentor not to purchase and store an inventory of raw
materials at Supplier's facility shall not excuse a default by Supplier in its
duty to timely supply Mentor as provided by Section 2.4 below.

2.3              Specifications; Regulatory Compliance; Manufacturing.

2.3.1        Product specifications.  Supplier shall manufacture the Materials
in accordance with the specifications therefor to which Supplier has been
manufacturing such Materials prior to the date hereof.  Supplier's Manufacturing
operations shall be in conformance with the requirements of the United States
Food and Drug Administration applicable to Supplier, the Quality System
Regulations as promulgated or modified by the FDA from time to time ("QSRs"),
and the requirements of other cognizant foreign, federal, state, and local
regulatory authorities applicable to Supplier (collectively, the "Applicable
Requirements").  Supplier shall not deviate in any way whatsoever therefrom
without the prior written consent of a duly authorized representative of Mentor.

A.                 In the event Mentor determines that Supplier is not in
compliance with Applicable Requirements, including without limitation applicable
QSRs, Mentor shall promptly deliver to Supplier written notice of such
non-compliance ("Non-compliance Notice").  Supplier shall create and deliver to
Mentor an action plan to address any such non-compliance (the "Action Plan")
within fifteen (15) days of its receipt of the Non-compliance Notice.  The
Action Plan shall be mutually agreeable to Mentor and Supplier, including the
time period and the action(s) necessary to correct any non-compliance by
Supplier.  In no event shall the time period set forth in the Action Plan to
correct any current non-compliance exceed twelve (12) months from the date of
Supplier's receipt of the Non-compliance Notice.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 6

 

--------------------------------------------------------------------------------



 

(1)                In the event Supplier fails to cure any such non-compliance
within the time period set forth in the Action Plan, Mentor shall have the
right, but not the obligation, to terminate this Agreement pursuant to
Section 5.2.5 below with respect to the Affected Material or to elect to have
some or all of the Affected Materials supplied by a third party supplier
pursuant to Section 4 below. 

(2)                The termination of this Agreement by Mentor pursuant to this
Section 2.3.1 shall be without prejudice to any other rights and remedies Mentor
may have by reason of the breach by Supplier of its obligations under this
Agreement.

B.     For any changes to the specifications for any Materials requested by
Mentor which are not required to comply with Applicable Requirements, including
without limitation, applicable QSRs, Mentor shall deliver to Supplier written
notice of such desired changes, and Supplier shall use its commercially
reasonable efforts to implement such changes requested by Mentor.  The parties
hereto agree to work together in good faith to implement any such changes to the
specifications.  Supplier shall charge for such work at rates equal to its
established hourly rates for the research, technical and engineering personnel
actually performing such work, and Mentor shall reimburse the charges therefor
promptly upon receipt of an itemized invoice therefor.  Notwithstanding any
other provision hereof to the contrary, Supplier shall be entitled to increase
the prices for the Improved Materials containing such changed specifications by
the amount of any increase in Supplier's costs of materials and other direct
manufacturing costs.

2.3.2        Master Access File.  Supplier shall establish, file with the FDA
and maintain in accordance with the requirements of the FDA a Master Access File
("Master Access File") with respect to the Materials.

A.                  Subject to Paragraphs B and C, below, upon Mentor's request,
Supplier shall:

(1)    Provide Mentor with a table of contents of any other summary information
regarding the Master Access File that Mentor may reasonably request, but nothing
in this Section 2.3.2 shall require Supplier to disclose any confidential
information in such table of contents.

(2)    Authorize the FDA to access on behalf of Mentor any Master Access File of
Supplier pertaining to the Materials (provided that, this clause "(2)" is not
intended and shall not be construed to avoid the limitations imposed by Sections
2.3.2 B and C, below).

(3)    Provide Mentor with such information as Mentor may reasonably request
relative to the interpretation or application of data contained in the Master
Access File in order to support (A) any filing or application then pending
before the FDA or any other United States or foreign government agency, or (B)
any proceedings then being conducted by or before the FDA or any other United
States or foreign government agency, or (C) any pending or threatened litigation
or other proceeding involving Materials to which Mentor is or may become a
party.

(4)    Certify to or on behalf of Mentor that any Materials delivered hereunder
meet the specifications contained in the Master Access File and are manufactured
in compliance with Applicable Requirements.

(5)    Notify Mentor of the nature and extent of any deficiency alleged by the
FDA to exist in the Master Access File and any actions that Supplier proposes to
take to remedy any such deficiency required to be remedied to satisfy Applicable
Requirements. 

B.                  Notwithstanding Paragraph A of this Section 2.3.3, as a
condition of NuSil's delivering any of the information contemplated by
subparagraphs (1) through (5) of the foregoing Paragraph A, Supplier may require
Mentor to execute and deliver an appropriate confidentiality agreement or
nondisclosure agreement as a condition to the disclosure of any proprietary
information requested by Mentor hereunder.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 7

 

--------------------------------------------------------------------------------



 

C.     Notwithstanding Paragraph A of this Section 2.3.3, in no event shall
Mentor be entitled to have access to, or shall Supplier be required to disclose
hereunder, any information containing Supplier's manufacturing processes for
Materials except in the connection with the transfer of the SiTech Assets to
Mentor upon exercise by Mentor of the SiTech Purchase Option contained in the
Transfer Agreement. 

2.4              Purchase Orders; Forecasts.

2.4.1        Forecast.  Mentor shall deliver to Supplier within five (5) days
after the execution of this Agreement by each party (a) Mentor's rolling
non-binding forecast of its requirements for the Materials for the twelve (12)
month period commencing with the first day of the Initial Month, and (b) a
written purchase order setting forth the quantities and Delivery Dates for
Mentor's first purchase order of Materials for the sixty (60) day period
commencing with the Initial Month.  Thereafter, Mentor shall deliver to Supplier
on a monthly basis (or at such other intervals as Mentor and Supplier mutually
agree upon, but in no event longer than ninety (90) days), an updated
non-binding forecast of its requirements for the ensuing twelve (12) month
period and a binding update of its quantity requirements and purchase order for
such Materials for the ensuing sixty (60) day period or such longer period as
the parties agree. 

2.4.2        Purchase Orders.  Each written purchase order shall specify the
Delivery Date and shall include a reference to this Agreement.  Supplier shall
acknowledge within three (3) business days after receipt of any written purchase
orders submitted by Mentor (a) its receipt of such purchase order,  (b) its
ability or inability to fulfill the above-described sixty (60) day forecasts and
(c) if it is unable to fulfill the order, the reasons why.  The terms and
conditions of this Agreement will control over any terms contained in any Mentor
written purchase order, written acceptance or acknowledgement by Supplier,
invoice or any other document that is not expressly identified as an amendment
to this Agreement and signed by both parties.

2.4.3        Priority of Shipments to Mentor and Other Customers.  Supplier
shall afford all purchase orders for the Materials received from Mentor equal
priority with Supplier's own supply requirements and orders from other customers
or distributors for both the Materials, Equivalent Materials, and other similar
products manufactured by Supplier.  Supplier will ship all orders for Materials,
and for other products manufactured or supplied by Supplier to others, in the
priority in which such orders were received, and Supplier will not place any
purchase orders for Materials received from Mentor on a back-order status if
Supplier is then shipping Materials, Equivalent Materials other products
manufactured or supplied by Supplier to its other customers or distributors.  In
addition, if Supplier is unable to satisfy the requirements of Mentor and of any
third party whose purchase orders precede those submitted by Mentor, then
Supplier shall not refuse or refrain from filling Mentor's purchase orders, but
rather shall fill Mentor's purchase orders in proportion to its Purchase Ratio
as compared to the Purchase Ratio of any such third party.  For purposes of this
provision, Mentor's "Purchase Ratio" shall equal whichever of the following
accords Mentor a higher allocation of Materials with respect to the competing
purchase orders:  (i) the ratio of Mentor's then-pending purchase order size
(determined by the dollar-denominated price of such Purchase Order) to the
then-pending (and earlier-submitted) purchase order size (as also determined by
the dollar-denominated price of such purchase order) of such other third-party;
or (ii) the ratio of Mentor's prior 12-months' purchases to the prior 12-month's
purchases of such other third-party that submitted an earlier purchase order.

2.5              Fulfillment by NuSil.  Supplier may from time to time elect to
have any order for Materials hereunder fulfilled by NuSil from NuSil's
facilities, but nothing in this Section 2.5 is intended, and this Section 2.5
shall not be construed, to be in derogation of (a) the obligation of NuSil under
Section 2.1 to delegate the performance of its duties and obligations hereunder
to SiTech or (b) the obligation of SiTech under Section 6.7 to maintain the
capacity to produce and supply the Materials to Mentor.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 8

 

--------------------------------------------------------------------------------



 

2.6              Labeling and Packaging.  Supplier shall label the Materials in
accordance with the labeling specifications set forth in this Section 2.6. 
Unless Mentor otherwise requests, all Materials ordered by Mentor shall be
packed for domestic shipment and storage in accordance with Supplier's standard
commercial practices.  Supplier will mark all containers with necessary handling
and shipping information, including but not limited to any special handling that
may be required, and will provide an itemized packing list with each shipment
which shall include (a) the purchase order number(s) prominently marked, (b) the
quantity of the Material shipped, (c) the date of shipment, (d) supplier parts
number, (e) supplier parts description, (f) supplier lot number, (g) net weight
and (h) the warranty period.  Mentor shall notify Supplier of any special
packaging requirements, which shall be at Mentor's expense.

2.7              Delivery.  All Materials delivered to Mentor shall be FOB
Supplier's facilities set forth in each written purchase order (or, at the
election of Supplier pursuant to Section 2.5 above, NuSil's facilities). 
Supplier shall use its best efforts and the latest and most efficient delivery
systems to deliver the Materials no sooner than three (3) days prior to the
applicable Delivery Dates and no later than the applicable Delivery Date. 
Supplier shall use its best efforts to assist Mentor in arranging any desired
insurance (in amounts that Mentor shall determine) and transportation, via air
freight unless otherwise specified in writing, to any destination specified in
writing from time to time by Mentor.  All customs, duties, costs, taxes,
insurance premiums, and other expenses relating to such transportation and
delivery, shall be at Mentor's expense.

2.8              Supplier's Compliance Certificate; Invoice.  All Materials
delivered to Mentor shall be accompanied by a certificate, signed by the
President or the most senior Quality Assurance Manager of Supplier at such time
indicating that the Materials being delivered (a) have been tested by Supplier,
(b) meet the specifications therefor and are in compliance with applicable QSRs
and all other Applicable Requirements, and (c) are free from any manufacturing
defects.  An invoice for the amount due for the Materials shall be sent
separately by Supplier to Mentor's accounts payable department.

2.9              Rejection and Inspection of Material.  Every tender of
Materials must materially comply with the Material specifications therefor. 
Mentor may reject any portion of any shipment of the Materials which is not
conforming with such specifications.  In order to reject a shipment, Mentor must
(i) give notice to Supplier of Mentor's intent to reject the shipment within
fourteen (14) days of receipt together with a written indication of the reasons
for such possible rejection.  After notice if intention to reject is given,
Mentor and Supplier shall both examine the Materials in question using mutually
agreeable test methods to determine the extent and existence, if any, of any
nonconformity.  If it is determined that the Materials in question are
non-conforming, then (a) the date for payment for such Materials, as set forth
in Section 3 below, shall be suspended and (b) Supplier shall, at its own cost
and expense, promptly undertake to replace such nonconforming Materials and
deliver conforming Materials to Mentor.  If no such notice of intent to reject
is timely received, Mentor shall be deemed to have accepted such delivery of
Material.

2.9.1        Notwithstanding Section 2.9 above, in the case of Materials having
defects which Mentor could not reasonably have been discovered by diligent
examination upon receipt thereof, or the physical characteristics of Materials
have changed so that such Material is not conforming with the specifications
therefor, Mentor shall give notice of Mentor's intent to return such Materials
within thirty (30) days after discovery of such defects or change in physical
characteristics, provided that such notice may in no event be given later than
the expiration of the warranty period set forth in Section 6.11 below, except as
otherwise provided in Section 2.9.2 below.  Upon receipt of such notice,
Supplier shall provide replacement Materials to Mentor at Supplier's own
expense.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 9

 

--------------------------------------------------------------------------------



 

2.9.2        Notwithstanding Sections 2.9 and 2.9.1 above, Mentor may return to
Supplier at any time any Material with physical characteristics that have
changed such that the Material is not conforming with the specifications
therefor to be reconditioned and returned to Mentor, provided that Supplier may
charge Mentor an amount not greater than fifty percent (50%) of the original
price paid by Mentor for such reconditioned Material if the warranty period set
for in Section 6.11 below has expired.  If such Material's shelf life and the
warranty period set forth in the Section 6.11 have not expired, Supplier shall
provide Mentor with new Material at Supplier's own cost.

2.9.3        Except as otherwise agreed to by Mentor, Supplier shall not change
in any way the specifications of the Material, or any process, material,
equipment or facility use in the production of the Material without the prior
written approval of Mentor's Quality Assurance Manager at such time.

3.                  PRICES, TERMS AND PAYMENTS

3.1              Certain Definitions for Computation Purposes.  The following
words and phrases shall have the meanings set forth below:

3.1.1        Competitor.  Each Person other than Mentor or its Affiliates that
(a) competes with Mentor in any Market Segment, and (b) purchases Materials or
Equivalent Materials from Supplier or any Affiliate of Supplier for use in one
or more Products of the type which are then being manufactured or distributed by
Mentor using Materials or Equivalent Materials purchased by Mentor from Supplier
pursuant to this Agreement.

3.1.2        Major Competitor.  A Competitor to whom Supplier sells a Common
Material in a quantity that equals or exceeds during a single Year ten percent
(10%) of the quantity of the same Common Material sold to Mentor during such
Year. 

3.1.3        Customer.  Mentor and/or any Major Competitor.

3.1.4        Common Material.  With respect to each separate Major Competitor,
any Material and Equivalent Material if such Material was sold to Mentor during
a Year and the same Material or an Equivalent Material was also sold to such
Major Competitor during the same Year.  A Material or an Equivalent Material
shall be a Common Material as to Mentor and any single Major Competitor in any
Year only to the extent that Supplier sold such Material or an Equivalent
Material both to Mentor and such Major Competitor during the same Year.  For
example, in the following table illustrating the Materials (designated by an
alpha character) purchased by Mentor or by a Major Competitor and Equivalent
Materials (designated by an alpha-numeric code) purchased by Major Competitors
1, 2 and 3:

MENTOR

COMPETITOR 1

COMPETITOR 2

COMPETITOR 3

A

A1

--

--

B

B1

B

--

C

--

C1

C1

D

--

D1

D2

--

E

--

E

--

F

F1

F2

--

G

--

--

H

--

--

--

Materials A & A1 are Common Materials as to Mentor and Major Competitor 1; 
Materials B & B1 Common Materials as to Mentor and Major Competitors 1 and 2;

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 10

 

--------------------------------------------------------------------------------



 

Materials C & C1 are Common Materials as to Mentor and Major Competitors 2 and
3;
Materials D, D1 & D2 are Common Materials as to Mentor and Major Competitors 2
and 3; and
Materials E, F, F1, F2 & G are not Common Materials because they were not
purchased by Mentor.
Material H is not a Common Material since no Major Competitor purchased it or an
Equivalent Material.

3.1.5        Unit Purchase Price.  With respect to any single Common Material,
the price per unit, exclusive of charges made for packaging, labeling, shipping,
insurance and returns, charged to a Customer for such Common Material during a
Year, computed by dividing the aggregate amount charged to such Customer for its
total purchases of such Common Material during such Year by the total quantity
of such Common Material purchased by such Customer during such Year.

3.1.6        Aggregate Purchase Price.  With respect to any single Common
Material, the aggregate amount charged to a Customer for its total purchases of
such Common Material during a Year, exclusive of charges made for packaging,
labeling, shipping, insurance and returns, computed by multiplying: (a) the
total quantity of such Common Material purchased by such Customer, by (b) the
Unit Purchase Price charged to such Customer for such Common Material. 

3.1.7        Actual Cost of Common Materials.  The aggregate amount charged to a
Customer during a Year for its total purchases of all Common Materials during
such Year, exclusive of charges made for packaging, labeling, shipping,
insurance and returns, computed by adding the sum of the Aggregate Purchase
Prices charged to such Customer for each of the Common Materials purchased by
such Customer during such Year.

3.1.8        Imputed Aggregate Purchase Price.  With respect to any Major
Competitor, a hypothetical Aggregate Purchase Price that Mentor would have been
charged for a Common Material during a Year had Supplier charged Mentor the same
Aggregate Purchase Price as Supplier actually charged such Major Competitor for
such Common Material during the same Year, computed by multiplying the Unit
Purchase Price charged to such Customer for such Common Material by the total
quantity of the same Common Material purchased by Mentor during the same Year.

3.1.9        Imputed cost of Common Materials.  With respect to any Major
Competitor during any Year, the sum of the Imputed Aggregate Purchase Prices
calculated for the Common Materials purchased by such Major Competitor in such
Year. 

3.2              Price List.  Subject to adjustment pursuant to Section 3.8
below, the initial Unit Purchase Price charged to Mentor for each Material
specified in Exhibit A from and after the Effective Date of this Agreement shall
be such prices as are agreed to by the parties within thirty (30) days of the
date on which this Agreement is signed by the parties. 

3.3              Most Favored Nation Pricing.  At no time during the term of
this Agreement will Supplier sell Common Materials to Mentor at Unit Purchase
Prices which, on average, exceed the Unit Purchase Prices charged to any Major
Competitor for all such Common Materials during such Year, taking into account
only Mentor's (and not Major Competitor's) purchase volumes of such Common
Materials.

3.3.1        Supplier shall be deemed to be in compliance with the provisions of
Section 3.3 in any given Year when, with respect to each Major Competitor of
Mentor:

Σ (MP x MQ) <  Σ (CP x MQ)

where, with respect to any single Major Competitor of Mentor:

A.     MP equals the Unit Purchase Price charged to Mentor for each separate
Common Material (as it pertains to each applicable Major Competitor) during the
Year; and

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 11

 

--------------------------------------------------------------------------------



 

B.     MQ equals the quantity of such Common Material purchased by Mentor during
the Year; and

C.     Σ (MP x MQ) means the Actual Cost of Common Materials (calculated
separately for each Major Competitor) charged to Mentor, computed by adding the
sum of the products of (MP x MQ) with respect to each Common Material purchased
both by Mentor and such Major Competitor during the Year; and

D.     CP equals the Unit Purchase Price (calculated separately for each Major
Competitor) charged to a Major Competitor for each separate Common Material
purchased both by Mentor and such Major Competitor during the Year; and

E.        Σ (CP x MQ) means the Imputed Cost of Common Materials (calculated
separately for each Major Competitor), computed by adding the sum of the
products of (CP x MQ) with respect to each Common Material purchased both by
Mentor and such Major Competitor during the Year.

3.3.2        Supplier shall be deemed to be in breach of the provisions of this
Section 3.3 when, with respect to any Major Competitor of Mentor:

Σ (MP x MQ) > Σ (MQ x CP)

3.3.3        The formula set forth in Section 3.3.1 above shall be calculated
separately for each Major Competitor each Year in order to compare the Actual
Cost of Common Materials charged to Mentor for the Common Materials purchased by
Mentor during the Year with the Imputed Cost of Common Materials calculated for
the Common Materials purchased by each Major Competitor during such Year.

3.4              Credits against Purchase Price.  If in any Year the Actual Cost
of Common Materials charged to Mentor exceeds the Imputed Cost of Common
Materials as calculated for any Major Competitor during such Year, then Mentor
shall be entitled to a credit against the purchase price for the next Materials
purchased by Mentor from Supplier in an amount equal to 105% of the amount by
which the Actual Cost of Common Materials charged to Mentor exceeded the lowest
Imputed Cost of Common Materials as calculated for to that Major Competitor for
whom the computation required by Section 3.2 above produces the lowest Imputed
Cost of Common Materials. 

3.5              Books and Records; Reports.  Supplier shall keep books and
records in sufficient detail to permit independent verification by a
disinterested auditing firm of the compliance by Supplier with the pricing,
supply and delivery provisions of this Agreement

3.6              Annual Report.       Supplier shall prepare and submit to
Mentor within sixty (60) days after the end of each Year a written compliance
certificate executed by its Chief Executive Officer or its Chief Financial
Officer certifying that Supplier has made each of the computations called for by
Section 3.3 above for the purpose of comparing the Actual Cost of Common
Materials charged to Mentor during the preceding Year with the Imputed Cost of
Common Materials calculated for the Common Materials sold to each Major
Competitor during such Year and stating that (a) the Actual Cost of Common
Materials charged to Mentor during such Year did not exceed the Imputed Cost of
Common Materials calculated for the Common Materials sold to any Major
Competitor during such Year or, (b) if the Actual Cost of Common Materials paid
to Mentor during such Year exceeded the Imputed Cost of Common Materials sold to
any Major Competitor during such Year, (i) a computation of any credit to which
Mentor is entitled pursuant to Section 3.4 above and (ii) a revised Price List
setting forth  the reductions in the Unit Purchase Price of the Materials being
made to assure that Supplier will be in compliance with the provisions of
Section 3.3.1 above for the Year following the Year for which the report is
being submitted. 

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 12

 

--------------------------------------------------------------------------------



 

3.7              Audits.   Mentor shall be entitled to have an audit of the
books and records maintained by Supplier pursuant to Section 3.5 above performed
no more often than once in any consecutive twelve (12) month period for the
purpose of verifying the compliance by Supplier with the pricing provisions of
Section 3.3 of this Agreement.

3.7.1        Any such audit shall be performed by a regional or national
accounting and auditing firm that does not otherwise perform auditing or
accounting services for Mentor and its Affiliates or for Supplier and its
Affiliates.

3.7.2        Such auditing firm shall submit a written report to Mentor advising
whether Supplier is in compliance with the pricing provisions of this Agreement
and, if it is not, the dollar amount by which the Cost of Materials charged to
Mentor for the Materials during the period covered by the audit exceeded the
Cost of Materials charged to that Major Competitor who paid the lowest Cost of
Materials during such Year, but the auditing firm shall not be permitted to
disclose to Mentor the quantities of Materials or Equivalent Materials being
purchased by any individual Competitor.

3.7.3        Any credit shown by such audit report to be owing to Mentor shall
be credited against the next purchases made by Mentor until such credit is
exhausted.

3.7.4        The costs and expense of any audit conducted pursuant to this
Section 3.7 shall be borne by Mentor, but if any such audit discloses that the
Actual Cost of Common Materials charged to Mentor for the period covered by the
audit exceeded the Imputed Cost of Common Materials as calculated for the Common
Materials purchased by any Major Competitor for the period covered by such
audit, and if the amount of that excess is greater than the amount of Mentor's
out-of-pocket costs for the audit, then Supplier shall pay the entire
out-of-pocket cost of such audit.

3.8              Price Adjustments.   Subject to the provisions of Section 3.3
above

3.8.1        Annual CPI Adjustment.  The Selling Price applicable for each
Material hereunder shall be adjusted as of each Adjustment Date during the term
of this Agreement to be equal to the product determined by multiplying (a) the
Purchase Price therefor set forth on Exhibit A hereto, times (b) a fraction, (i)
the numerator of which is the Index for the Comparison Period, and (ii) the
denominator of which is the Index for the Base Period; provided that, in no
event shall any such adjustment cause the Selling Price for any Year be reduced
below the Selling Price in effect in the immediately preceding calendar Year.

A.     Definitions.  For purposes of this Section 3.8, the term:

(1)    "Adjustment Date" shall mean each January 1 during the term of this
Agreement.

(2)    "Base Period" shall mean November 2003. 

(3)    "Comparison Period" shall mean the month of November in the calendar Year
immediately prior to the Adjustment Date.

(4)    "Index" shall mean the Consumer Price Index for Urban Wage Earners and
Clerical Workers for the Los Angeles/Anaheim/Riverside Area, Average Subgroup
"All Items," 1982-84=100 Base, as published by the Bureau of Labor Statistics. 
If such Index is no longer published, then the term "Index" shall refer to each
successor or comparable Index mutually agreed by the parties to be
authoritative, and if the parties are unable to agree, then the substituted
Index shall be selected by the then-presiding judge of the Superior Court for
Santa Barbara County upon application of either party.

B.     Notice of Adjustment.  Supplier shall provide Mentor written notice of
the adjustments pursuant to this Section 3.8, setting forth the computation
thereof, on or before each Adjustment Date or as soon thereafter as practicable,
but no delay in computing or giving notice of any adjustments shall constitute a
waiver of the right of either party to have such adjustments made, retroactive
to the applicable Adjustment Date, once such computation has been made.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 13

 

--------------------------------------------------------------------------------



 

3.8.2        Cost Increases Caused by External Circumstances.  Supplier may
adjust its prices prospectively from time to time upon delivery of written
notice to Mentor specifying the amount of the increase and the reason therefor
if external factors beyond the ability of Supplier to control affect Supplier's
cost structure.  Such external factors shall include, for example, but shall not
be limited to dislocations in materials supply markets, changes in laws,
regulations, and other governmental rules affecting the production or sale of
the Materials, and changes in specifications requested by Mentor, but shall not
include increases in the costs of labor, materials, manufacturing costs, selling
expense or overhead and general and administrative expense occurring in the
ordinary course of business or as the result of changing economic conditions
that are not caused by extraordinary circumstances.

3.9              Method of Payment.  All payments due hereunder to Supplier
shall be paid in United States dollars on the later of (a) thirty (30) days
following the date of the applicable invoice and (b) the receipt of the
applicable invoice in proper form (which form shall include (i) Mentor's
purchase order number, (ii) the customer part number and (iii) the same price
for the materials set forth in corresponding purchase order); provided, however,
that in the event Mentor rejects any Materials pursuant to Section 2.9 above,
payment for such rejected Materials shall be suspended in accordance with the
terms set forth in Section 2.9 above until Mentor and Supplier are able to
determine the extent and existence, if any, of any nonconformity of the
Materials in question.

3.10          Past Due Amount.  Any amount due hereunder shall, if remaining
past due for thirty (30) days (i.e., sixty (60) days after Mentor's receipt of
invoice), accrue interest thereon at the rate of one and one-half percent (1-1/2
%) per month for each month or portion thereof that the amount remains unpaid. 
In the event that any invoice remains past due for more than ninety (90) days,
Supplier may, at its option, require any further shipments of Materials to
Mentor to be sent C.O.D until all past due payments have been made.

4.                  PARTIAL TERMINATION AND PENDING DISPUTES

4.1              Failure to Supply.   If Supplier (a) fails to timely deliver
fifty percent (50%) of the amount of any Materials ordered by Mentor as required
hereunder for any reason other than force majeure, as measured over any period
of sixty (60) or more consecutive days, or (b) the Materials delivered by
Supplier do not conform to the specifications for such Materials set forth in
Exhibit A or are not manufactured in conformance with Applicable Requirements,
including without limitation applicable QSRs, then:

4.1.1        Mentor upon twenty (20) days' prior written notice to Supplier (so
long as Supplier has not cured such default within such time) may but shall not
be obligated to elect to have such Affected Materials supplied by a third party
supplier, selected by Mentor in its sole discretion, for the next ninety (90)
days (the "Third Party Period").

4.1.2        Upon the expiration of the Third Party Period and upon the
satisfactory completion of an audit and inspection of Supplier pursuant to
Section 2.3 above, Supplier shall recommence supplying the Affected Materials to
Mentor; provided, however, that if after the expiration of the Third Party
Period, the audit and inspection of Supplier is not satisfactory to Mentor,
Mentor may, at its sole discretion, (a) continue to have Affected Materials
supplied by a third party supplier and terminate this Agreement with respect to
the Affected Materials or (b) continue to have the Affected Materials supplied
by a third party supplier for indefinite consecutive periods of ninety (90) days
until satisfactory completion of an audit and inspection of Supplier pursuant to
Section 2.3 above.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 14

 

--------------------------------------------------------------------------------



 

4.2              Termination Right.   If such default continues uncured for a
period in excess of ninety (90) days, then the Mentor shall have the right at
any time thereafter until such default has been cured to purchase from Supplier
all of the assets required to manufacture and produce the Materials at the price
and on the terms set forth in Section 4 of the Transfer Agreement.

5.                  TERMINATION, RIGHTS, AND OBLIGATIONS UPON TERMINATION

5.1              Term.   Unless terminated for any particular Material pursuant
to Section 4 above, or by either party pursuant to the other provisions of this
Section 5, the term of this Agreement shall commence on the Effective Date and
shall expire on the twentieth (20th) annual anniversary thereof in 2024 (the
"Term"). 

5.2              Termination for Cause.   This Agreement may be terminated in
its entirety by either party upon the occurrence of an "Event of Default" (as
defined below) by delivering to the defaulting party at least thirty (30) days
prior to the effective date of the written notice of termination (the "Notice of
Termination") describing the Event of Default.  For purposes of this
Section 5.2, an "Event of Default" is any of the following events:

5.2.1        Failure by Mentor to make any payment when due and the failure of
Mentor to pay such delinquent amount plus any other delinquent amounts then due
and payable within thirty (30) days of Mentor's receipt of the Notice of
Termination, excluding in each case amounts that are being disputed by Mentor in
good faith;

5.2.2        Filing by either party hereto for bankruptcy, receivership,
assignment for the benefit of creditors of all or a substantial portion of the
assets of such party or other admission by such party of its inability to pay
its debts as they mature;

5.2.3        The filing of an involuntary petition for bankruptcy,
reorganization, receivership or similar proceeding against either party hereto
which proceeding is not dismissed within sixty (60) days;

5.2.4        If either party hereto breaches any material provision of this
Agreement and fails to cure such breach within ninety (90) days of written
notice describing the breach; or

5.2.5        If Supplier is at any time not in compliance with any of the
Applicable Requirements, including but not limited to QSRs, and it fails to
deliver an Action Plan to Mentor pursuant to Section 2.3.1A above, or it fails
to otherwise cure the non-compliance pursuant to the Action Plan delivered to
Mentor pursuant to Section 2.3.1A above.

5.3              Termination by Supplier.  If Supplier has delivered a
Discontinuation Notice to Mentor pursuant to Section 2.2.2B(1)c above, then
Supplier may terminate this Agreement effective at any time after the expiration
of the 90-day Option Period described in Section 2.2.2B(2) above by giving
Mentor not less than ten (10) day's prior written notice of its intention to do
so unless the parties have reached agreement on alternative prices and terms for
the continuing supply of the Initial Materials to Mentor prior to the expiration
of such 90-day Option Period.

5.4              Mentor Purchase of SiTech Assets.  This Agreement shall
terminate upon any purchase by Mentor of the assets of SiTech pursuant to the
exercise of the SiTech Purchase Option under Transfer Agreement; provided that,
in accordance with the terms and conditions of the Transfer Agreement, to the
extent that the assets of SiTech that are purchased by Mentor pursuant to the
Transfer Agreement do not provide Mentor the capacity to produce the volume of
Materials that Supplier is then supplying to Mentor (such shortfall in
production capacity, the "Capacity Shortfall"), this Agreement shall remain in
full force and effect and Supplier shall continue to be obligated to supply to
Mentor hereunder (a) such portion of those Materials as would be produced by the
Capacity Shortfall and (b) any other materials that were being supplied to
Mentor pursuant to this Agreement prior to the exercise of the SiTech Purchase
Option to the extent that there was not transferred to Mentor sufficient
Production Capacity to manufacture and supply such materials itself.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 15

 

--------------------------------------------------------------------------------



 

5.5              Liability of Mentor upon Termination for Default.  Should this
Agreement be properly terminated by Supplier due to an uncured material default
by Mentor, then: Supplier (a) shall be entitled to recover damages from Mentor
and (b) shall have no further duty to supply Mentor hereunder.  In such event,
Mentor's optional purchase and first-refusal rights under the Transfer Agreement
shall remain in effect for a period of six (6) months following the effective
date of the termination of this Agreement and shall thereupon terminate without
further notice.

5.6              Liability of Supplier upon Termination for Default.  Should
this Agreement be terminated by Mentor due to an uncured material default by
Supplier, then Mentor shall be entitled (a) to recover damages from Supplier and
(b) to have the right to purchase the assets of Supplier on the terms and
conditions set forth in the Transfer Agreement.

5.7              Effect of Expiration or Termination.  The following provisions
shall survive the expiration or termination of this Agreement: Sections 3 (to
the extent of firm orders required to be completed pursuant to the remainder of
this Section 5.7), 5.5, 5.6, 6.5, 6.7, 6.8, 6.10, 7 and 8.  Remedies for all
breaches hereunder will also survive the expiration or termination of this
Agreement.  Upon expiration or termination of this Agreement, Supplier shall
continue to fulfill, subject to the terms of Section 3, all firm orders accepted
by it prior to the effective date of expiration or termination, and Mentor shall
be obligated to pay for all Materials ordered or delivered prior to the date of
expiration or termination, subject to the terms of Section 3 of this Agreement. 
Notwithstanding anything in this Section 5.7 to the contrary, in the case of
termination under Section 5.2, the terminating party may elect whether
obligations under firm orders will remain in effect.

5.8              Return of Property.  Upon expiration or termination of this
Agreement, each party shall return to the other party any information,
confidential materials, technical materials, samples, correspondence,
specifications and other documents or materials belonging to the other party,
together with any copies thereof (the "Properties"); provided, however, that
each party shall have the right to retain such Properties to perform its
obligations remaining hereunder after the expiration or termination of the
Agreement.

5.9              Enumerated Remedies not Exclusive.  The remedies identified by
this Agreement as being available to either party upon a default by the other
are not intended to be exclusive, but shall be in addition to any other remedies
available to a party at law or in equity upon the occurrence of any such
default.  The exercise of any such remedy by a party shall not constitute an
election of remedies and shall be without prejudice to the right of such party
to exercise any other remedy available by reason of a default by the other party
in the performance of its obligations under this Agreement, including the right
to recover damages suffered by reason of a breach of this Agreement by the other
party without terminating this Agreement in whole or in part.

5.10          Continuation after Expiration of Initial Term.  After the
expiration of the initial Term of this Agreement, Supplier shall continue to
supply the requirements of Mentor for the Materials at the same price and on the
same terms as it supplies its other customers for the Materials or Equivalent
Materials on a year to year basis, subject to the right of either party to
terminate this agreement during any such renewal term at any time upon six (6)
months prior written notice of termination.

6.                  REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1              Vendor Audit Rights.  Mentor shall have the right and Supplier
shall allow Mentor access, from time to time, and upon reasonable notice and
during business hours, to inspect or audit Supplier's manufacturing and storage
facility, tools, and equipment as well as Supplier's quality assurance systems,
testing operations, compliance procedures, and records relating to the Material,
to ensure compliance by Supplier with Applicable Requirements, provided that in
no event shall Mentor be entitled to have access to Supplier's manufacturing
processes except in the connection with the transfer of the SiTech Assets to
Mentor upon exercise by Mentor of the SiTech Purchase Option contained in the
Transfer Agreement.  Any audits shall be scheduled at normal business hours upon
at least fifteen (15) days prior written notice to Supplier.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 16

 

--------------------------------------------------------------------------------



 

6.2              No Rights Created.  Mentor and Supplier hereby agree that
nothing in this Agreement shall confer upon either party any right, title or
interest in any information, or any copyrights, trademarks, patents or trade
secrets of the other party or used by the other party under license from a third
party.

6.3              Rights, Power, Authority and Binding Obligation.  Each party
hereby represents and warrants to the other party that it has full right, power
and authority to enter into this Agreement and that this Agreement constitutes a
valid and binding obligation of such party.

6.4              Compliance with Law.  Supplier represents and warrants that it
is in compliance with all applicable laws and regulations (including but not
limited to environmental laws and regulations) and other orders in connection
with entering into this Agreement and manufacturing and delivering the
Materials.  Supplier will be solely responsible for the proper disposal of any
materials or waste resulting from the manufacturing of the Materials.  Under no
circumstances shall Mentor be liable for direct, incidental or consequential
damages result from the use, handling, storage or disposal of Materials, waste
or any other chemicals, raw materials or inputs by any affiliate, employee,
agent or contractor of Supplier.

6.5              Fulfillment Facilities.  Supplier represents and warrants that
each facility used to manufacture the Materials or the location at which the
Materials are produced (including but not limited to each such facility owned by
SiTech and each such facility owned by NuSil, as permitted pursuant to
Section 2.5, above) shall be in compliance with Applicable Requirements.  If
Supplier elects to manufacture any Material from any location other than
Supplier's current location on Campus Circle in Irving, Texas (or any facility
owned by NuSil, as permitted by Section 2.5, above), then Supplier shall be
solely responsible for all costs, fees expenses associated with ensuring that
such alternative facility meets the foregoing requirements, including but not
limited to any quality assurance, regulatory or other production costs, fees and
expenses resulting from such change in location (provided that, the foregoing is
not intended and shall not be construed to impose upon Supplier any liability
for the cost of shipping or transporting Materials from any such alternative
facility).

6.6              No Infringement.  Supplier represents and warrants that (a) the
Materials are free from rights or claims of any other person and Mentor's
purchase and resale (or holding in inventory) of the Materials does not infringe
upon or violate any United States or foreign intellectual or industrial property
right or other right of any third party and (b) to Supplier's knowledge, there
are no patents issued by any country, or any other prior art, that invalidate or
would invalidate any of the patents covering the Materials.

6.7              Production Capacity.  NuSil and SiTech each shall at all times
during the term of this Agreement maintain the facilities, equipment and staff
necessary to produce the Materials in quantities sufficient to satisfy the
requirements of Mentor and its Affiliates (collectively, the "Production
Capacity"), but NuSil shall be relieved of its obligation to maintain Production
Capacity under this Section 6.7 for as long as the duties and responsibilities
of Supplier have been delegated exclusively to SiTech and SiTech is maintaining
such Production Capacity.

6.8              Confidential Information.  From time to time during the term
hereof, the parties may require from each other certain secret confidential
information, including knowledge, information, data, know-how, concepts, ideas,
methods, processes, formulae, trade secrets, procedures, techniques and
improvements and all other compilation of information (whether or not reduced in
writing or in electronic format or whether or not patentable or copyrightable)
which re or may in any way be related to the Materials or to the respective
businesses of the parties ("Proprietary Information").

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 17

 

--------------------------------------------------------------------------------



 

6.8.1        The parties shall keep strictly secret and confidential and shall
not, either during or after expiration or termination of the Agreement, without
the other party's written consent disclose to any third parties or use at any
time after expiration or termination of this Agreement any Proprietary
Information of the other party, excepting that either party may disclose such
Proprietary Information to its employees for whom such information is necessary
for performance of their duties.  The parties (a) shall use their best efforts
to compel any parties to whom they provide Proprietary Information to keep such
information confidential in accordance with this Section 6.8 and (b) shall not
use the Proprietary Information of the other party commercially or for any other
purpose other than for the purpose contemplated by this Agreement.

6.8.2        The obligations undertaken by the parties pursuant to Section 6.8
above shall not apply to:

A.                 Such information that is generally known to the public at the
time of disclosure to the other party (the "Recipient Party") or subsequently
becomes generally known to the public through no breach of Section 6.6(a) above
by the non-disclosing party;

B.                 Such information that was in the Recipient Party's possession
prior to disclosure hereunder;

C.                 Such information that was obtained by the Recipient Party in
good faith from a third party lawfully possessing and having a right to disclose
same;

D.                 Such information that the Recipient Party is required by
court order to disclose, provided that any Recipient Party receiving any
subpoena, or governmental, judicial or administrative request for any
Proprietary Information of the other party shall notify the other party of the
request immediately, and shall not disclose such information absent the other
party's consent or a court order requiring such disclosure; or

E.                  Such information that the Recipient Party affirmatively
demonstrates to the other party's reasonable satisfaction, prior to any use or
disclosure, that the Propriety Information was independently developed by the
Recipient Party without the aid, application, reference or use in any way of
information received from the other party.

F.                  Within thirty (30) days following the termination or
expiration of this Agreement or the request of a party hereto, each party shall
return all Proprietary Information belonging to the other party and copies
hereof, and any other records containing such Proprietary Information to the
other party, except that each party may retain copies of such Proprietary
Information to the extent necessary to meet its continuing obligations to supply
Material under this Agreement.

G.                 Mentor and Supplier acknowledge that any breach or violation
of the confidentiality provision in Section 6.8 will result in irreparable and
continuing damage to the non-breaching party for which there may be no adequate
remedy at law, and Mentor and Supplier agree that in the event of any such
breach or violation by either party, the non-breaching party shall be entitled
to both damages and/or injunctive relief.

6.9              Duty to Keep Books and Records.  Supplier hereby covenants and
agrees to keep and maintain at all times an accurate account of all operations
within the scope of this Agreement for a period of at least seven (7) Years
after the expiration or termination of this Agreement, including without
limitation, all of its books and records of the sale of Materials and Equivalent
Materials to Mentor and its Competitors, device master records, device history
records, and master access files.  Such records shall be kept in a manner that
permits easy identification of each Material and Equivalent Material comprising
a Common Material as to Mentor and any Major Competitor so as to enable NuSil's
independent public accountants and any disinterested auditor or other third
party to make and/or verify the accuracy of the computations required by
Section 3.3 of this Agreement.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 18

 

--------------------------------------------------------------------------------



 

6.10          Intellectual Property.  All discoveries, improvements, inventions
and trade secrets developed by Supplier in the performance of this Agreement
shall be the sole property of Supplier.

6.11          Warranties.  Supplier warrants to Mentor that the Materials
shipped hereunder (a) shall conform in all material respects to the
specifications set for in Exhibit A, as then in effect, and to all Applicable
Requirements, including without limitation, applicable QSRs regulations, as then
in effect, and (b) shall meet the specifications therefor for a period of at
least six (6) months from the date of shipment of such Materials to Mentor. 
SUPPLIER HAS NOT AUTHORIZED ANYONE TO MAKE ANY REPRESENTATION OR WARRANTY OTHER
THAN AS PROVIDED ABOVE.  THE FORGOING LIMITATIONS OF WARRANTIES SHALL NOT IN ANY
WAY LIMIT MENTOR'S RIGHTS UNDER SECTION 7 HEREOF.

6.12          Reports by Mentor If at any time during the term of this Agreement
Mentor is purchasing one or more Initial Materials from a Qualified Alternative
Supplier pursuant to clause (a) of Section 2.2.2A of this Agreement, then:

6.12.1    Mentor shall furnish to Supplier within thirty (30) days after the end
of each calendar quarter a written report setting forth for each Initial
Material and for Qualified Alternative Supplier from whom Mentor is purchasing
such Initial Material (a) the quantity of such Initial Material purchased by
Mentor from Supplier and from any Qualified Alternative Supplier during the
preceding calendar quarter and (b) the amount paid by Mentor to Supplier and
such Qualified Alternative Supplier for each such Initial Material during such
calendar quarter; and .

6.12.2    If Mentor has made an Adjustment Election pursuant to 2.2.2B(1) above,
then the reports required by Section 6.12.1 above shall be made on a monthly
basis instead of a quarterly basis during the 24-month Remedial Period and shall
be given to Supplier within thirty (30) days after the end of each month.

7.                  INDEMNIFICATION

7.1              Indemnification by Mentor.  Mentor shall indemnify, defend and
hold Supplier and its officers, directors, employees, and agents (collectively,
the "Supplier Indemnitees") harmless from and against any and all loss, harm and
liability including, without limitation, all costs, damages, settlements,
claims, suits and expenses (including reasonable attorneys' fees) made against
or sustained by any Supplier Indemnitee (collectively, "Supplier Losses")
arising out of or resulting from the death of, or bodily injury to, any person
which is attributed to the use of a Material by Mentor or the incorporation of a
Material into any Mentor Product, except to the extent that such Supplier Losses
are caused by Supplier conduct of the type described in Section 7.2 below for
which Supplier is obligated to indemnify Mentor.

7.2              Indemnification by SiTech.  SiTech shall indemnify, defend and
hold Mentor and its Affiliates and their officers, directors, employees and
agents (collectively, the "Mentor Indemnitees") harmless from and against all
loss, harm and liability including, without limitation, all costs, damages,
settlements, claims, suits, and expenses (including reasonable attorneys' fees)
made against or sustained by any Mentor Indemnitee arising from (a) the death
of, or bodily injury to, any person on account of the Materials as a result of
negligence or willful misconduct of Supplier or any affiliate, officer,
director, employee or agent of Supplier (b) any reasonable SiTech-approved
out-of-pocket costs to Mentor and its Affiliates due to the recall of any
Processed Material or (c) an infringement of any third party patent right,
copyright right, trademark right or other intellectual property right or
misappropriation of any trade secret (collectively "Mentor Losses") to the
extent such Mentor Losses are caused by (x) Supplier's failure to deliver such
Material in accordance with Supplier's warranties set for in Section 6.11, (y)
the negligence or willful misconduct of Supplier or any employee, consultant,
agent or subcontractor of Supplier or its Affiliates, or (z) an breach of a
material obligation of Supplier under this Agreement (collectively, a "Supplier
Claim") except that, if any Mentor Losses are caused in part by the negligence
or willful misconduct of Mentor, then SiTech's liability shall be in proportion
to the fault of Supplier.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 19

 

--------------------------------------------------------------------------------



 

7.2.1        Limitations to Indemnity.  The indemnities of Sections 7.1 and 7.2
shall not apply (a) if the indemnified party fails to give the indemnifying
party prompt notice of any claim it receives and such failure materially
prejudices the indemnifying party, or (b) unless the indemnifying party is given
the opportunity to approve any settlement.  Furthermore, the indemnifying party
shall not be liable for attorneys' fees or expenses of litigation of the
indemnified party unless the indemnified party gives the indemnifying party the
opportunity to assume control of the defense or settlement.  In no event shall
the indemnifying party assume control of the defense of the indemnified party
without the consent of the indemnified party (which consent shall be given at
its sole discretion).

7.2.2        Settlement.  In no event shall the indemnifying party be entitled
to settle any of the above-mentioned claims without the written consent of the
indemnified party, which consent shall not be unreasonably withheld.

7.2.3        Insurance.  Supplier, at its sole cost and expense, shall carry and
at all times during the Initial Term and any subsequent period, maintain in full
force and effect the following insurance coverage:

A.                 Workers' Compensation Insurance as required by Texas law;

B.                 Employers' Liability Insurance as required by Texas law;

C.                 General Comprehensive Liability Insurance, with contractual
liability and property damage endorsements in the minimum amount of Two Million
Dollars ($2,000,000) each occurrence and in the aggregate.  Such coverage shall
also include coverage for business interruption with coverage limits and terms
reasonably acceptable to Mentor.

D.                 Environmental impairment liability insurance for non-sudden
and accidental occurrences, if required by applicable law or regulation.

Such insurance policies shall cover any and all Mentor Losses as provided herein
for which indemnification is provided by Section 7.2 above and Supplier shall
name Mentor as an additional insured in each such policy.  Supplier, upon
request of Mentor, will supply Mentor with appropriate certificates of insurance
evidencing the forgoing insurance coverage.

8.                  MISCELLANEOUS

8.1              Effective Date and Implementation.  This Agreement shall not
become effective until it has been executed by each of the parties but, when so
executed, shall be given retroactive effect to the Effective Date and be
applicable to all purchases of Materials by Mentor from Supplier on and after
such Effective Date.  If the execution and implementation of this Agreement
occurs after the Effective Date, then Mentor shall be given a retroactive credit
against its purchases of Materials from and after the Effective Date to reflect
the adjustment in the Selling Price of the Materials that became effective as of
the Effective Date.

8.2              Amendment and Waiver.  Except as otherwise expressly provided
herein, any provision of this Agreement may be amended and the observance of any
provision of this Agreement may be waived (either generally or in any particular
instance and either retroactively or prospectively) only with the written
consent of the parties hereto.  However, it is the intention of the parties that
this Agreement be controlling over additional or different terms of any purchase
order, confirmation, invoice or similar document, even if accepted in writing by
both parties, and that waivers and amendments of any provision of this Agreement
shall be effective only if made by non-pre-printed agreements signed by both
parties and clearly understood by both parties to be an amendment or waiver. 
The failure of either party to enforce its rights under this Agreement at any
time for any period shall not be construed as a waiver of such rights.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 20

 

--------------------------------------------------------------------------------



 

8.3              Governing Law and Legal Actions.  This Agreement shall be
governed by and construed under the law of the State of California and the
United States without regard to conflicts of laws provisions thereof.  Unless
the parties hereto mutually agree otherwise, the sole jurisdiction and venue for
actions related to the subject matter hereof shall be the California state and
U.S. federal courts having within their jurisdiction the location of Mentor's
principal place of business.  Both parties consent to the jurisdiction of such
courts and agree that process may be served in the manner provided herein for
giving of notices or otherwise allowed by California state or U.S. federal law. 
In any action or proceeding to enforce rights under this Agreement, the
prevailing party shall be entitled to recover costs and attorneys' fees.

8.4              Notice and Reports.  Any notices permitted or required
hereunder shall be in writing and shall be deemed to have been delivered and
received (a) when personally delivered; (b) on the third (3rd) business day
after the date on which deposited in the United States mail for first-class mail
delivery, postage prepaid, certified or registered mail, return receipt
requested; (c) on the date on which transmitted by facsimile or other similar
electronic means generating a receipt evidencing a successful transmission, or
(d) on the next business day after the day on which deposited with a regulated
public carrier (e.g., Federal Express) during such carrier's regular business
hours, freight prepaid, for overnight delivery, to the address or facsimile
number appearing on the signature page of this Agreement, or such other address
or facsimile number, notice of which is given in a manner permitted by this
Section 8.3.

8.5              Entire Agreement.  This Agreement (and all Exhibits hereto)
supersedes and replaces the Original Supply Agreement and constitutes the entire
understanding and agreement with respect to the subject matter hereof and
supersede all proposals, oral and written, all negotiations, conversations, or
discussion between or among parties relating to the subject matter of this
Agreement and all past dealing or industry custom.

8.6              Severability.  If any provision of this Agreement is held to be
illegal or unenforceable, that provision shall be limited or eliminated to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable.

8.7              Relationship of Parties.  The parties hereto expressly
understand and agree that the other is an independent contractor in the
performance of each and every part of this Agreement, is solely responsible for
all of its employees and agents and its labor costs and expenses arising in
connection herewith.  neither party hereto shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other party or to bind to any contract, agreement or undertaking
with any third party.  Neither party may use or assign to an Affiliate or any
other third party the name, brand, logo, or trademark or any derivative thereof,
of the other party without the prior written consent of said other party.

8.8              Delegation of Duties.  Neither party may further delegate to a
third party its respective obligations hereunder without the written consent of
the other party.

8.9              Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns; provided that, notwithstanding the foregoing, Supplier may not delegate
to any other Person its duties of such party hereunder, except either (a) to any
Person that acquires all or substantially all of the assets of Supplier (whether
in a merger transaction, asset purchase transaction, or other reorganization
transaction), or (b) with the prior written consent of Mentor.

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 21

 

--------------------------------------------------------------------------------



 

8.10          Publicity and Press Releases.  Except to the extent necessary
under applicable laws or for ordinary marketing purposes, the parties agree that
no press releases or other publicity relating to the substance of the matters
contained herein will be made without approval by both parties.

8.11          Force Majeure.  No liability or loss of rights hereunder shall
result to either party from delay or failure in performance caused by an event
of force majeure (that is, circumstances beyond the reasonable control of the
party affected thereby, including without limitations, acts of God, fire, flood,
war or government action).  Obligations hereunder, however, shall in no event be
excused for a period of longer than six (6) months.  In the event of force
majeure, the party whose performance is affected shall give prompt written
notice to the other party stating the period of time the same is expected to
continue and will use its best efforts to mitigate the effect of the event
giving rise to the failure or delay in performance.  upon the occurrence of a
force majeure which affects Supplier's performance hereunder for long than six
(6) months, Mentor shall have the right, but not he obligation, to terminate
this Agreement, or to elect to have the affected Materials supplied by a third
party supplier until Supplier is able to resume performance.

8.12          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute one and the same instrument.

[Signatures appear on following page.]

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 22

 

--------------------------------------------------------------------------------



 

 

            In Witness Whereof, the parties hereto have executed this Agreement
to be effective as of the date first written above.

"NuSil:"

 

NuSil Corporation, a California corporation

By /s/ Richard Compton                                    
      Richard Compton, Chief Executive Officer

                                                                         
                                 Date

Address and Facsimile No.  for Notices:

NuSil Corporation
1050 Cindy Lane
Carpinteria, California 93013

Facsimile No.:  (805) 566-9905

 

 "SiTech:"

 

SiTech, Inc., a California corporation

By  /s/ Richard Compton                                     
      Richard Compton, Chief Executive Officer

                                                                         
                                 Date

Address and Facsimile No. for Notices:

SiTech, Inc.
c/o NuSil Corporation
1050 Cindy Lane
Carpinteria, California 93013

Facsimile No.:  (805) 566-9905

"Mentor:"

 

Mentor Corporation,
a Minnesota corporation

By  /s/ Adel Michael                                        
      Adel Michael, Vice-Chairman

                                                                         
                                Date

Address and Facsimile No. for Notices;

Mentor Corporation
ATTN:  General Counsel
5425 Hollister Avenue
Santa Barbara, California 93111

Facsimile No.:  (805) 879-6008

 

 

EXCLUSIVE SUPPLY AGREEMENT:  Page 23

 

--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

to

 

Amended and Restated Exclusive Supply Agreement

 

initial Materials

 

 

FGB014,Me 35

FGB014-1,Me 31

FGB015,Bar 37

FGB015-1,Bar 31

Gel2167/2168,3:1

Gel2167-1/2168-1,1:1

Gel2167-2/2168-2,1:1

HCE4735

HCE4750

MED6-6605,RTV,30

 

 

                       

Initials of Supplier

                       

Initials of Mentor